163 S.W.3d 519 (2005)
NATIONAL TAX ASSISTANCE CORPORATION, Plaintiff/Respondent,
v.
Emanuel WASHINGTON, Defendant/Appellant, and
Maxine Washington, et al., Defendants.
No. ED 84945.
Missouri Court of Appeals, Eastern District, Division Two.
May 3, 2005.
Jennifer A. Bierman, Gallop, Johnson & Neuman, L.C., St. Louis, MO, for respondent.
Emanuel Washington, Party Acting Pro Se, Florissant, MO, for appellant.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Defendant, Emanuel Washington, acting pro se, appeals from the trial court's entry of summary judgment in favor of plaintiff on plaintiff's ejectment action. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).
Plaintiff's motion to dismiss defendant's brief is denied as moot. Defendant's motion to dismiss plaintiff's motion is denied.